Citation Nr: 0635073	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-26 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service between July 1961 and 
January 1984, when he retired with approximately 21 years 
active service.  His service included service in Vietnam from 
July 1968 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  


FINDINGS OF FACT

1.  The veteran has a present diagnosis of hepatitis C.

2.  The veteran assisted in a surgical hospital in Vietnam 
during the Vietnam War and in other medical facilities 
throughout his career, and was exposed to blood and incurred 
needle sticks during the performance of his duties.  


CONCLUSION OF LAW

Hepatitis C was incurred during military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty while in active military service.  38 U.S.C.A. §, 1110; 
38 C.F.R. §§ 3.303, 3.304.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).  

That an injury or disease occurred in service alone is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Facts.  The veteran reports that he was routinely exposed to 
blood while working in triage in a surgical hospital in 
Vietnam.  He reports that he wore protective gloves 
"sometimes."  He adds that he also sustained "a few needle 
sticks from 1966 through 1982 in performance of [his] duties 
in the Army Medical Corp[s]" and recalls a 72 hours 
hospitalization in Vietnam for a fever of unknown origin.  

Service department records confirm that the veteran was 
stationed in Vietnam from July 1968 to July 1969.  Service 
medical records (SMRs) confirm that the veteran was assigned 
to the 22nd Surgical Hospital from September 1968 to July 
1969.  SMRs also contain a treatment report dated in October 
1978 which reads as follows:

Burning sensation in abdomen . . . 
general guarding of mid epigastrium 
with tenderness.  Liver and spleen not 
palpable . . . refer to GI 
[gastrointestinal] clinic [for] follow-
up and evaluation.

VA treatment records dating from at least July 1999 document 
the onset of "mild elevation of liver enzyme of unknown 
etiology."  Treatment notes dated in February 2000 reflect a 
diagnosis of hepatitis C, and indicate that the veteran was 
asymptomatic.  Subsequent notes dated in February 2003 
contain the following:

Risk factors range from 1966 - 1982: 
worked in OR's [operating rooms] in 
military with "lots of exposure to 
blood without universal precautions and 
has had some needlesticks."

Results of a liver biopsy done in May 2003 were "chronic 
hepatitis with moderate interface and lobular activity (Grade 
3); bridging fibrosis (Stage 3); mild steatosis."  
Subsequent records document the veteran's receipt of 
protracted hepatitis therapies, including interferon 
treatment.

Evidence added to the claims folder after it was received at 
the Board includes the following statement dated September 6, 
2006, from a VA treatment provider at the Hepatology Clinic 
of the Atlanta VA Medical Center:

[The veteran] has a diagnosis of 
Hepatitis.  [He] is a sustained viral 
responder to treatment for Hepatitis C, 
completed August 2004.  However, [he] 
has advanced fibrosis, [illegible] 
scarring on the liver by biopsy and, on 
examination, his liver is firm, 
suggestive of possible early cirrhosis.  
He will need continued monitoring for 
signs of cirrhosis and liver cancer.

Other than Hepatitis C, [the veteran] 
has no other likely cause of his liver 
disease.  In addition, review of his 
risk factors shows that it is as least 
as likely as not that [the veteran] 
contracted his Hepatitis C through 
blood exposure while working in the 
operating room during his military 
service.  [The veteran] worked in 
operating rooms during military service 
between 1966-1982.  He assisted in the 
treatment of many Viet Nam wounded, 
with significant exposure to blood 
without universal precautions.  He does 
recall all sorts of needlesticks during 
his work in the operating room.


Analysis.  While SMRs contain no record of in-service 
symptomatology or treatment for hepatitis per se, the 
evidence confirms that the veteran worked as part of a 
medical team in a surgical hospital while in Vietnam and 
elsewhere.  The Board therefore finds the veteran's report of 
blood contamination and needle sticks to be consistent with 
the circumstances (risk factors) of his service.  In 
addition, treating physicians at the Atlanta VA Medical 
Center insist that it is at least as likely as not that the 
veteran contracted his hepatitis through blood exposure while 
working in operating rooms during service.  Accordingly, a 
grant of service connection for a hepatitis C is warranted.

The RO has attempted to satisfy the duties to notify and 
assist, as required by the Veterans Claims Assistance Act of 
2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent 
that there may be any deficiency of notice or assistance, 
there is no prejudice to the veteran given the favorable 
nature of the Board's decision.


ORDER

Service connection for hepatitis C is granted.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


